Exhibit 10.72


Corporate Performance Plan For 2017




CORNING INCORPORATED
INCENTIVE STOCK RIGHTS AGREEMENT
(Time-Based Incentive Stock Right)
(Terms and Conditions)


Important Change: 100% of the awards offered under the executive long-term
incentive plan for 2017 are contingent on Employee accepting the terms and
conditions of a Non-Compete Agreement attached as Appendix A to this 2017
Restricted Stock Unit Agreement before May 31, 2017.  Failure to accept these
terms and conditions will result in the forfeiture and cancellation of 100% of
the awards offered.


This Incentive Stock Rights Agreement ("Agreement") dated February 1, 2017
between Corning Incorporated ("Corning" or the "Corporation") and the employee
named below is subject in all respects to Corning's 2012 Long-Term Incentive
Plan as amended, a copy of which may be obtained from the Corporation's
Secretary at One Riverfront Plaza, Corning, New York  14831.


1.
Awards of Rights.  Corning hereby awards to the employee (the "Employee")
Incentive Stock Rights (the "Incentive Stock Rights").
     
Each Incentive Stock Right shall entitle the Employee to receive from Corning
one share of Corning's common stock ("Common Stock"); provided that the Employee
satisfies both service based vesting requirements set forth in Sections 3 and
4.  Such shares, if any, shall be paid to the Employee at the time set forth in
Section 5.
   
2.
Non-Transferability.  The Incentive Stock Rights may not be sold, assigned,
transferred, pledged or otherwise encumbered by or on behalf of or for the
benefit of the Employee.
   
3.
First Service Based Vesting Requirement.  Incentive Stock Rights are subject to
two service-based vesting requirements, with the first one applicable in 2017 as
follows:
     
(a)
 
Under the first vesting requirement, the Employee shall "earn" a number of
Incentive Stock Rights based upon the number of full calendar months he/she is
employed by the Corporation in the 2017 fiscal year ("First Service Period"),
provided further that the Employee must be employed for at least 3 full calendar
months during the First Service Period for the Employee to be eligible to "earn"
any award.
         
(b)
 
If during the First Service Period the Employee's employment  with the
Corporation is terminated for any reason (other than a termination as described
in Section 4(b) or 4(f) below in which cases the Employee shall not be entitled
at any Incentive Stock Rights), then the prorated number of "earned" Incentive
Stock Rights shall be calculated as the total number of  Incentive Stock Rights
multiplied by a ratio in which the numerator is equal to the number of full
calendar months that the employee was actively employed (provided that this
number is no less than 3) during the First Service Period, and the denominator
of which is 12. The number of Incentive Stock Rights that have not been "earned"
in the First Service Period under the first vesting requirement shall be
forfeited.
         
(c)
 
An Employee shall not vest in his/her right to receive an Incentive Stock Right
that has been "earned" in the First Service Period unless the Employee also
satisfies the second service based vesting requirements set forth in Section 4.
       
4.
Second Service Based Vesting Requirement. Subject to the exceptions set forth
below, the Employee must remain in continuous employment with Corning until
March 31, 2020, to satisfy the second service based vesting requirement.  If the
Employee's employment with Corning terminates before March 31, 2019, any
"earned" Incentive Stock Rights, as described in Section 3 above, as of the date
of the Employee's employment terminates shall be treated as follows:
   

 

--------------------------------------------------------------------------------




 
(a)
 
Retirement at or After Age 55 – If the Employee terminates employment on account
of normal or early retirement on or after age 55, provided that the Employee has
at least five (5) years of active service with Corning, then the second service
based vesting requirement shall be satisfied with respect to the "earned"
Incentive Stock Rights as calculated in Section 3(b) above.  If the Employee has
less than five (5) years of active service with Corning, then the second service
based vesting requirement shall be satisfied with respect to the "earned"
Incentive Stock Rights as calculated in the same manner specificed in Section
4(b) below.
         
(b)
 
Involuntary Termination (not "for cause") – If the Employee's employment is
involuntarily terminated after the First Service Period but before before March
31, 2020, and it is not "for cause," then the second service based vesting
requirement shall be satisfied as of the Employee's termination date for the
prorated number of "earned" Incentive Stock Rights, calculated as the total
number of "earned" Incentive Stock Rights multiplied by a ratio with the
numerator equal to the number of full calendar months (not to exceed 36) from
the start of the First Service Period through the Employee's termination date,
and the denominator of which is 36.  If the Employee's employment is
involuntarily terminated during the First Service Period the Employee shall not
be entitled at any Incentive Stock Rights.
             
For purposes of this Agreement, "for cause" shall mean the Employee's:
             
●
conviction of a felony or conviction of a misdemeanor involving moral turpitude
(from which no further appeals have been or can be taken);
     
●
a material breach of Corning's Code of Conduct;
     
●
gross abdication of his duties as an employee of the Corporation (other than due
to the Employee's illness or personal family problems), which conduct remains
uncured by the Employee for a period of at least 30 days following written
notice thereof to the Employee by the Corporation, in each case as determined in
good faith by the Corporation; or
     
●
misappropriation of Corning's assets, personal dishonesty or business conduct
which causes material or potentially material financial or reputational harm for
the Corporation.  For purposes of this Section 4(b), no act or failure to act on
the Employee's part shall be deemed to be a termination for cause if done, or
omitted to be done, in good faith, and with the reasonable belief that the
action or omission was in the best interests of the Corporation.
         
(c)
 
Death – If the Employee dies while employed, then the second service based
vesting requirement shall be satisfied with respect to the "earned" Incentive
Stock Rights as calculated in Section 3(b) above.
         
(d)
 
Disability – If the Employee's employment is terminated as a result of a total
and permanent disability (as that term is defined in the long-term disability
plan(s) applicable to the Employee), then the second service based vesting
requirement shall be satisfied with respect to the "earned" Incentive Stock
Rights as calculated in Section 3(b) above.
         
(e)
 
Divestiture, etc. – If the Employee's employment is terminated due to a
reduction in force, divestiture or discontinuance of certain of the
Corporation's, then the second service based vesting requirement shall be
satisfied with respect to the "earned" Incentive Stock Rights as calculated in
Section 3(b) above.
         
(f)
 
Voluntary Termination, Termination for Cause, Dereliction of Duties or Harmful
Acts – If the Employee voluntarily leaves the employ of the Corporation, or if
the Employee's employment shall be terminated "for cause", or if the Employee
causes the Corporation to suffer financial harm or damage to its reputation
through (i) dishonesty, (ii) material violation of the Corporation's standards
of ethics or conduct, or (iii) material deviation from the duties owed the
Corporation by the Employee, then all of the Incentive Stock Rights shall be
forfeited as of the Employee's termination date.
         
(g)
 
Change of Control – In the event of a "change of control" of Corning
Incorporated, the provisions of Sections 3 and 4 shall not be applicable and all
nonforfeited Incentive Stock Rights shall be "earned" and fully vest.
             
For purposes of this Agreement, the term "change of control" shall mean an event
that is "a change in the ownership or effective control of the Corporation, or
in the ownership of a substantial portion of the assets of the Corporation"
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the "Code"), and that also falls within one of the following
circumstances:




--------------------------------------------------------------------------------




     
(i)
an offerer (other than Corning) purchases shares of Corning Common Stock
pursuant to a tender or exchange offer for such shares;
               
(ii)
any person (as such term is used in Sections 13(d) and 14(d) (2) of the
Securities Exchange Act of 1934) is or becomes the beneficial owner, directly or
indirectly, of Corning securities representing 50% or more of the combined
voting power of Corning's then outstanding securities;
               
(iii)
the membership of Corning's Board of Directors changes as the result of a
contested election or elections, such that a majority of the individuals who are
Directors at any particular time were initially placed on the Board of Directors
as a result of such a contested election or elections occurring within the
previous two years; or
               
(iv)
the consummation of a merger in which the Corporation is not the surviving
corporation, consolidation, sale or disposition of all or substantially all of
Corning's assets or a plan of partial or complete liquidation approved by the
Corporation's shareholders.
         
5.
Time of Payment.  "Earned" Incentive Stock Rights that have vested shall be paid
as of the earliest of the following dates:
     
(a)
 
Death or Separation from Service– If the Employee dies or "separates from
service" (within the meaning of Section 409A of the Code) from Corning, the
Employee's Incentive Stock Rights that are "earned" and vested as of the date of
the Employee's death or separation from service shall be paid, net of tax
withholdings, as of the date of death or separation and distributed as net
shares of Common Stock within 30 days after the date of death or separation from
service.
         
(b)
 
April 15, 2019.  If the Employee does not "separate from service" (within the
meaning of Section 409A of the Code) from Corning on or before March 31, 2020,
the Employee's "earned" Incentive Stock Rights shall be paid, net of tax
withholdings, as of April 15, 2020 and distributed as net shares of Common
Stock  within 30 days following April 15, 2020.
         
(c)
 
Change of Control - In the event of a Change of Control, the Employee's
Incentive Stock Rights that are vested as of the date of the Change of Control
shall be paid/distributed as net shares of Common Stock, net of tax
withholdings, as of/and within 30 days following the date of the Change of
Control.
         
(d)
 
Special Distributions to Pay Social Security, Medicare Taxes - In the event that
"earned" Incentive Stock Rights become subject to Social Security and/or
Medicare taxes prior to a distribution event described in Sections 5(a)-(c)
above (i.e., because the payment of the Incentive Stock Rights is no longer
subject to a substantial risk of forfeiture) a partial distribution of the
Incentive Stock Rights will be made to pay the Federal Insurance Contributions
Act ("FICA") tax imposed under Code sections 3101, 3121(a), and 3121(v)(2) on
the Employee's "earned" Incentive Stock Rights (the "FICA Amount"). 
Additionally, a partial distribution of the Incentive Stock Rights will be made
to pay the income tax at source on wages imposed under section 3401 or the
corresponding withholding provisions of applicable state, local, or foreign tax
laws as a result of the payment of the FICA Amount, and to pay the additional
income tax at source on wages attributable to the pyramiding section 3401 wages
and taxes.  However, the total payment under this provision must not exceed the
aggregate of the FICA Amount, and the income tax withholding related to such
FICA Amount.  Any subsequent amount that is paid under this Agreement will be
reduced by the amount paid under this Section 5(d).
         
(e)
 
Special Rule for Specified Employees - Notwithstanding the foregoing, if an
amount becomes payable under the above rules due to the Employee incurring a
"separation from service" within the meaning of Section 409A of the Code (for
this purpose, payments on account of death are not considered payments made on
account of separation from service), and the Employee is a "specified employee"
(within the meaning of Section 409A of the Code) as of the date of separation
from service, the Employee's "earned" Incentive Stock Rights that are vested as
of the date of the Employee's separation from service shall be paid/distributed
as net shares of Common Stock (net of tax withholdings) on or after the first
day of the seventh month after the Employee's separation from service and before
the 15th day of the seventh month following the date the Employee separates from
service.
       




--------------------------------------------------------------------------------




 
(f)
 
Forfeiture - All Incentive Stock Rights that have not vested as of the date any
Incentive Stock Right is paid shall be forfeited; provided that any
distributions under Section 5(d) shall not result in the forfeiture of any
unpaid Incentive Stock Rights.
       
6.
Form of Payment. At the time specified in Section 5, Corning shall make an
appropriate book-entry, for the number of shares of Common Stock equal to the
number of "earned" Incentive Stock Rights that are vested (net of tax
withholdings).  An Employee shall have no further rights with regard to the
Incentive Stock Rights once the underlying shares of Common Stock have been
delivered.  The number of shares of Common Stock which Corning must deliver
pursuant to this Agreement shall be reduced by the value of all taxes which the
Corporation is required by law to withhold by reason of such delivery.
   
7.
Voting and Dividend Rights.  Because the Incentive Stock Rights do not
constitute shares of Common Stock (but rather just the right to receive shares
in the future upon satisfaction of the specified service based vesting
conditions), the grant or vesting of Incentive Stock Rights shall not provide
the Employee with any shareholder rights (such as voting or dividend rights)
until the Incentive Stock Rights are converted to shares of Common Stock.
   
8.
Dividend Equivalents.  The Employee's earned and vested Incentive Stock Rights
shall be credited with dividend equivalents in a manner that is consistent with
the manner in which dividends are paid on shares of Common Stock.  Dividend
equivalents shall be accumulated over the vesting period and paid in cash at the
same time that the Incentive Stock Rights are paid in Section 5.  The
Corporation shall establish rules and administrative processes that apply to
dividend equivalents that shall be binding on the Employee.  No dividend
equivalents shall be paid on Incentive Stock Rights that have been forfeited or
paid.
   
9.
Transfers.  If the Employee is transferred from Corning to a subsidiary (being a
50% or greater owned entity), or vice versa or from one subsidiary to another,
the Employee's employment shall not be deemed to have terminated.
   
10.
Section 409A and Unfunded Plan.  This Agreement is intended to comply with the
requirements of Section 409A of the Code and shall be interpreted and
administered in accordance with that intent.  If any provision of the agreement
would otherwise conflict with or frustrate this intent, that provision will be
interpreted and deemed amended so as to avoid the conflict.  For purposes of
this Agreement, "termination", "termination date" or similar term shall mean the
the date the employee "separates from service" from Corning within the meaning
of Section 409A of the Internal Revenue Code.  Under such definition, a period
of time during which the Employee receives severance pay, but does not work,
does not count as employment. This Agreement is an unfunded deferred
compensation plan.
   
11.
Modification/Interpretation.  Any modification of the terms of this Agreement
must be approved, and any dispute, disagreement or matter of interpretation
which shall arise under this Agreement shall be finally determined by the
Compensation Committee of the Corning Board of Directors in its absolute
discretion.
     
IN WITNESS WHEREOF, this Agreement has been duly executed by Corning.
   
CORNING INCORPORATED
         
By:
John P. MacMahon
 
Senior Vice President, Global Compensation & Benefits
 
Corning Incorporated




--------------------------------------------------------------------------------



Appendix A


Non-Compete Agreement




This Non-Compete Agreement effective as of the date acknowledged ("Effective
Date") by the employee  ("Employee") is between Corning Incorporated ("Corning")
and Employee who is employed in a leadership position at Corning or one of its
affiliates (collectively "Company") and receives a portion of his/her
compensation under Corning's Executive Long-Term Incentive Plan through the
Company's 2012 Long-Term Incentive Plan as amended from time to time (the
"Plan"), a copy of which may be obtained from in Corning's Secretary at One
Riverfront Plaza, Corning, New York 1483.  Capitalized terms not otherwise
defined herein shall have the meaning ascribed thereto in the Plan.


If Employee fails to acknowledge this Non-Compete Agreement by May 31 of the
year in which such Plan awards are made, in the manner specified by the Company,
Employee understands that all Plan awards, including the Cash Performance Units,
Incentive Stock Rights, and Stock Options, for that year will automatically be
forfeited and canceled


In consideration of the compensation to be provided to Employee pursuant to the
Plan, which employee hereby acknowledges to be good and valuable consideration,
Company and Employee hereby agree as follows:


1.
Restrictive Covenants.
     
(a)
Acknowledgment – Confidential Information.
       
The Employee understands that the nature of Employee's position gives the
Employee access to and knowledge of Company Confidential Information (as defined
below) and places the Employee in a position of trust and confidence with the
Company. Employee acknowledges that Employee's exposure to Company Confidential
Information, both of a technical and business nature, within Corning will be
extensive, due to the open communication and teamwork required for the success
of the Company, and especially due to the level of responsibility for the
businesses that is required in the position held by Employee. For purposes of
this Agreement, "Company Confidential Information" includes, but is not limited
to, all information not generally known to the public, in spoken, printed,
electronic or any other form or medium, of the Company, or of any other person
or entity that has entrusted information to the Company in confidence. Company
Confidential Information also includes other information that is marked or
otherwise identified or treated as confidential or proprietary, or that would
otherwise appear to a reasonable person to be confidential or proprietary in the
context and circumstances in which the information is known or used. The
Employee understands and agrees that Company Confidential Information includes
information developed by the Employee in the course of the Employee's employment
by the Company as if the Company furnished the same Company Confidential
Information to the Employee in the first instance. Company Confidential
Information shall not include information that is generally available to and
known by the public at the time of disclosure to the Employee, provided that
such disclosure is through no direct or indirect fault of the Employee or
person(s) acting on the Employee's behalf.
     
(b)
Acknowledgment – Leadership Role.
       
The Employee understands and acknowledges that the leadership, management and
intellectual services the Employee provides to the Company are unique and
special. The Employee further understands and acknowledges that the Company's
ability to reserve these for the exclusive knowledge and use of the Company is
of great competitive importance and commercial value to the Company, and that
improper use or disclosure of such services or Company Confidential Information
by the Employee is likely to result in unfair or unlawful competitive activity.
       
(c)
Non-Competition and Non-Solicitation.
       
Because of Company's legitimate business interest as described herein and the
good and valuable consideration offered to the Employee through the Plan, during
the term of Employee's employment and for the term of two (2) years, to run
consecutively, beginning on the last day of the Employee's employment with the
Company, for any reason or no reason and whether employment is terminated at the
option of the Employee or the Company, the Employee agrees and covenants not to
engage in Prohibited Activity.
     




--------------------------------------------------------------------------------




 
For purposes of this non-compete clause, "Prohibited Activity" is activity in
which
         
i)    Employee contributes the Employee's knowledge, directly or indirectly, in
whole or in part, as an employee, company, owner, operator, manager, advisor,
consultant, agent, partner, director, stockholder, officer, volunteer, intern,
or any other similar capacity to an entity engaged in the same or similar
business as the Company. Prohibited Activity also includes activity that may
require or inevitably require disclosure of Company trade secrets, proprietary
information, or Confidential Information; or
         
ii)    Employee recruits, solicits, or hires any employee, consultant, agent,
director or officer of Company or contacts, recruits, solicits or induces, or
attempts to contact, recruit, solicit or induce, any employee, consultant,
agent, director or officer of Company to terminate his/her employment with, or
otherwise adversely change, reduce, or cease any relationship with Company if
the hiring of such individual would involve, or is likely to involve, the
unauthorized use or disclosure of Company's Confidential Information; or
         
iii)            Employee contacts, solicits, diverts, takes away, or attempts to
contact, solicit, divert or take away, any clients, customers or accounts, or
prospective clients, customers or accounts, of Company, or any of Company's
business with such clients, customers or accounts Company which were contacted,
solicited or served by Employee, or were directly or indirectly under Employee's
responsibility, while  employed by Company, or the identity of which Employee
became aware during the term of employment except as agreed upon in writing
signed by a duly authorized officer of Company.
         
It is not a Prohibited Activity for Employee to purchase or own less than five
percent (5%) of the publicly traded securities of any corporation, provided that
such ownership represents a passive investment and that the Employee is not a
controlling person of, or a member of a group that controls, such corporation.
       
(d)
Non-Disparagement.
       
The Employee agrees and covenants that the Employee will not at any time make,
publish, or communicate to any person or entity or in any public forum any
defamatory or disparaging remarks, comments, or statements concerning the
Company or its businesses, or any of its employees, officers and existing and
prospective customers, suppliers, investors, and other associated third
parties.  This Section does not, in any way, restrict or impede the Employee
from exercising protected rights to the extent that such rights cannot be waived
by agreement, including but not limited to Employee's Section 7 of this Appendix
A rights under the NLRA, or from complying with any applicable law or regulation
or a valid order of a court of competent jurisdiction or an authorized
government agency, provided that such compliance does not exceed that required
by the law, regulation, or order.
   
2.
Future Employment.
     
(a)            Prior to commencing new employment immediately subsequent to
Employee's employment with Company, Employee will provide to Company a full
description of such new employment along with written assurance from such new
employer that such new employment does not conflict with Employee's obligations
under this Agreement or under the Employee Patent and Proprietary Information
Agreement.  Employee also agrees to notify Employee's new employer of the
restrictions contained in this Agreement, and Corning reserves the right to do
so in any event.
     
(b)            If, for a period of six months following separation from
employment with Company, Employee fails, after conscientious and diligent
effort, to obtain an offer of employment which is consistent with Employee's
education, training, occupational experience, general ability and reasonable
salary expectations, and, he/she believes that such failure is due to the
restrictions of this Agreement, Employee shall provide written notice thereof to
Company's Sr. Vice President of Human Resources.  Within thirty (30) days after
receipt of such notice, Corning shall meet with Employee to discuss options for
minimizing any detrimental effect on Employee due to this Agreement.  Any
Corning steps to minimize such detrimental effect shall be conditioned upon
continued conscientious and diligent effort by Employee to secure new
employment.




--------------------------------------------------------------------------------



3.
Remedies, Choice of Law.
     
(a)            In the event of a breach or threatened breach by the Employee of
any of the provisions of this Agreement, the Employee hereby consents and agrees
that the Company shall be entitled to, in addition to other available remedies,
a temporary or permanent injunction or other equitable relief against such
breach or threatened breach from any court of competent jurisdiction, without
the necessity of showing any actual damages or that money damages would not
afford an adequate remedy, and without the necessity of posting any bond or
other security. The aforementioned equitable relief shall be in addition to, not
in lieu of, legal remedies, monetary damages, or other available forms of
relief.
     
(b)            The law governing this Agreement and any dispute arising out of,
relating to or in connection with the Agreement shall be the laws of the State
of New York, without regard to its principles of conflicts of law. In the event
of litigation, any action shall be venued in either the Supreme Court of the
State of New York, Steuben County or in the United States District Court for the
Western District of New York.
   
4.
Entire Agreement, No Conflict.
     
(a)            Unless specifically provided herein, this Agreement contains all
the understandings and representations between the Employee and Company
pertaining to the subject matter hereof and supersedes all prior and
contemporaneous understandings, agreements, representations, and warranties,
both written and oral, with respect to such subject matter, including any prior
versions of a Non-Compete Agreement attached as Appendix A to the Incentive
Stock Rights Agreement or any business unit particular non-compete employee may
have signed.
     
(b)            Nothing in this Agreement shall be construed to in any way
terminate, supersede, undermine, or otherwise modify the "at-will" status of the
employment relationship between the Company and the Employee, pursuant to which
either the Company or the Employee may terminate the employment relationship at
any time, with or without cause, and with or without notice.
     
(c)            Nothing in this Agreement shall be construed to in any way
terminate, supersede, undermine, or otherwise modify the Employee Patent and
Proprietary Information Agreement Employee signed with Company.
   
5.
Severability, DTSA Immunity.
     
(a)            Should any provision of this Agreement be held by the arbitral
authority or a court of competent jurisdiction to be enforceable only if
modified, or if any portion of this Agreement shall be held as unenforceable and
thus stricken, such holding shall not affect the validity of the remainder of
this Agreement, the balance of which shall continue to be binding on the Parties
with any such modification to become a part hereof and treated as though
originally set forth in this Agreement. The Parties further agree that any such
arbitral authority or court is expressly authorized to modify any unenforceable
provision of this Agreement in lieu of severing the unenforceable provision from
this Agreement in its entirety, whether by rewriting the offending provision,
deleting any or all of the offending provision, adding additional language to
this Agreement, or by making any other modifications as it deems warranted to
carry out the intent and agreement of the Parties as embodied herein to the
maximum extent permitted by law. The Parties expressly agree that this Agreement
as so modified by the arbitral authority or court shall be binding upon and
enforceable against each of them. In any event, should one or more of the
provisions of this Agreement be held to be invalid, illegal, or unenforceable in
any respect, such invalidity, illegality, or unenforceability shall not affect
any other provisions hereof, and if such provision or provisions are not
modified as provided above, this Agreement shall be construed as if such
invalid, illegal, or unenforceable provisions had not been set forth herein.
     
(b)            Notice of Immunity Under the Economic Espionage Act of 1996, as
amended by the Defend Trade Secrets Act of 2016 ("DTSA"). Notwithstanding any
other provision of this Agreement:
       
(i)            The Employee will not be held criminally or civilly liable under
any federal or state trade secret law for any disclosure of a trade secret that:
           
(A)            is made: (1) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and (2)
solely for the purpose of reporting or investigating a suspected violation of
law; or
       




--------------------------------------------------------------------------------




     
(B)            is made in a complaint or other document that is filed under seal
in a lawsuit or other proceeding.
           
(ii)            if the Employee files a lawsuit for retaliation by the Employer
for reporting a suspected violation of law, the Employee may disclose the
Employer's trade secrets to the Employee's attorney and use the trade secret
information in the court proceeding if the Employee:
           
(A)            files any document containing the trade secret under seal; and
             
(B)            does not disclose the trade secret, except pursuant to court
order.



EMPLOYEE UNDERSTANDS THAT HE OR SHE HAD THE CHOICE AND OPPORTUNITY TO DISCUSS
THIS AGREEMENT WITH LEGAL COUNSEL OF HIS OR HER CHOOSING, TO ACCEPT THIS
AGREEMENT AND RECEIVE CONSIDERATION UNDER THE PLAN, OR TO NOT ACCEPT THIS
AGREEMENT.  EMPLOYEE ACKNOWLEDGES THAT THE RESTRICTIONS SET FORTH IN THIS
AGREEMENT DO NOT PREVENT HIM/HER FROM EARNING A LIVELIHOOD NOR UNREASONABLY
IMPOSE LIMITATIONS ON HIS/HER ABILITY TO EARN A LIVING.  EMPLOYEE FURTHER
UNDERSTANDS THAT HAD HE OR SHE NOT ACCEPTED THIS AGREEMENT, OR IF EMPLOYEE LATER
SEEKS TO DENY, OPPOSE, OR TERMINATE THIS AGREEMENT, CORNING HAD AND CONTINUES TO
RETAIN THE RIGHT TO LIMIT OR RESTRICT HIS OR HER WORK ACTIVITIES AS APPROPRIATE
TO FULLY AND ADEQUATELY PROTECT ITS CONFIDENTIAL INFORMATION FROM HARM OR
THREATENED HARM, AND FURTHER TO SEEK THE RETURN OF ANY SUCH CONSIDERATION
PROVIDED TO EMPLOYEE AND OTHER DAMAGES THAT MAY ARISE FROM HIS OR HER
NONCOMPLIANCE WITH OR REPUDIATION OF THIS AGREEMENT.

